EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 1 to the Registration Statementon Form S-3 of our reportdated March 16, 2010 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in the 2009 Annual Report to Shareholders, which is incorporated by reference in TBS International plc's Annual Report on Form 10-K for the year ended December31, 2009.We also consent to the reference to us under the heading “Experts”in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers
